6DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed July 2, 2021 is acknowledged.  Claims 8-16 are pending in the application.  Claims 1- 7 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 2, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 8 recites “wherein water is included in the dough at 59% to 67% of the flour weight” at lines 2-3 in step a.  The instant specification makes no mention of the range of 59% to 67% of water based upon the weight of the flour.  Example 1 teaches 59.5% of water based upon the weight of the flour (P12-P13, Table 1), and example 3 teaches about 66.7% water based upon the weight of the flour (66.7% water by weight of flour = 39.05% water / (24.4% + 34.17% hard wheat flour)) (P16-P17, Table 4).  While the endpoints of the claimed range (59% and 67%) appear to have been obtained from examples 1 and 3, the specification fails to teach the entire range of 59% to 67% as presently claimed.  
Claim 9 has a similar issue as independent claim 8.  Claim 9 recites “about 3% to about 8% more moisture by weight” at lines 2-4.  The instant specification makes no mention of the range of about 3% to about 8% more moisture.  Example 1 discloses the final product of the present invention retains about 8% more water in the bread (P13, 1st paragraph), example 2 discloses about 8% water was retained in the product (P15, 1st paragraph), and example 3 discloses the final product of the present invention retained about 3.4% more water in the bread (P17, 1st paragraph).  While the endpoints of the claimed range (about 3% and about 8%) appear to have been obtained from examples 
Claim 13 has a similar issue as independent claim 8.  Claim 13 recites “a temperature of 86⁰F to 95⁰F”.  The instant specification makes no mention of the temperature range of 86⁰F to 95⁰F.  Example 1 discloses 86⁰F (P12, middle), example 2 discloses 95⁰F (P14, bottom), and example 3 discloses 86⁰F (P16, 2nd paragraph).  While the endpoints of the claimed range (86⁰F and 95⁰F) appear to have been obtained from examples 1- 3, the specification fails to teach the entire temperature range of 86⁰F to 95⁰F as presently claimed.  
Claim 15 has a similar issue as independent claim 8.  Claim 15 recites “at temperatures of -10⁰F or colder”.  The instant specification makes no mention of the temperature range of -10⁰F or colder.  The instant specification discloses the product was stored at -10⁰F until use (P5, bottom).  Additionally, example 1 discloses -10⁰F (P12, bottom), example 2 discloses -10⁰F (P14, bottom), and example 3 discloses -10⁰F (P16, 2nd paragraph).  While the endpoint of the claimed range (-10⁰F) appears to have been obtained from the specification (P5) and examples 1- 3, the specification fails to teach the entire temperature range of -10⁰F or colder as presently claimed.  
Applicant is reminded that with respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the 
Applicant is also reminded the failure to meet the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, commonly arises when the claims are changed after filing to either broaden or narrow the breadth of the claim limitations, or to alter a numerical range limitation or to use claim language which is not synonymous with the terminology used in the original disclosure. To comply with the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, or 365(c), each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure.  SEE MPEP 2163.05.
Accordingly, there is no indication that applicant had possession of the presently claimed invention at the time of filing the instant application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 9, 11, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Burger US 6001400 (hereinafter “Burger”) in view of Gan et al. US 20090155426 (hereinafter “Gan”).
With respect to claim 8, Burger teaches preparing a baked product that may be microwaved (C3, L44-46; C4, L60-C5, L11; and C12, L31-33).
Regarding the limitation of mixing flour, water, yeast, and optionally other ingredients to form a dough, wherein water is included in the dough at 59% to 67% of the flour weight in step a of claim 8, Burger teaches preparing dough from a mixture of flour, water, yeast, salt, and sugar (C3, L44-46; and C7, L30-38).  Burger also teaches water is added in a quantity of typically 48-50% of flour weight (C7, L41-43; C14, claim 14; and C15, claim 18).
However, Burger 
Gan teaches a bakery product that can be heated in a microwave oven (paragraph [0002]).  The dough formulation includes water in an amount of 50-68% (flour basis) (P5, Left column and Table).
Given that Burger and Gan similarly teach dough products that can be heated in a microwave oven, Burger teaches the dough formulation is not limited to those utilized the examples (C3, L36-37; and C7, L30-43), and it is well understood that the ingredients and the quantities thereof, such as water, of the dough are contingent upon the particular type of bakery product prepared and can vary as shown in Gan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed ranges, including the instantly claimed range of water, from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding the limitation of portioning and making up the dough to desired sizes, shapes, and ornamental designs in step b of claim 8, Burger teaches dividing and shaping the dough, and the dimensions of the dough may be varied as desired (C7, L51-52; C8, L35-36 and 54-58; and C9, L49-61).
Regarding the limitation of proofing the dough in step c of claim 8, Burger 
Regarding the limitation of steaming the dough until fully cooked throughout in step d of claim 8, Burger teaches the dough may be steamed in a cooking step to fully deactivate the yeast and set the dough (C4, L51-52; C6, L14-15; C10, L21-37; and C11, L39-40).
Regarding the limitation of baking the fully cooked dough at a temperature in the range of 400⁰F to 800⁰F for 0.5 to 5 minutes until golden brown in step e of claim 8, Burger teaches baking the steamed product approximately 1-10 minutes to obtain a golden-brown product (C5, L10-11; and C11, L28-38).  Burger also teaches exposing to a temperature of 550⁰F (C7, L22-28).  Additionally, Gan teaches baking the product at about 425⁰F to about 450⁰F for about 4 to about 5 minutes (paragraph [0039]).  Given that Burger and Gan similarly teach baking dough products, Gan teaches the baking conditions depend on the type of oven used and the size/weight of the product (paragraph [0039]), and Burger teaches the baking duration depends upon the temperature, oven type, and size of the product (C11, L29-35), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed ranges, including the instantly claimed ranges of temperature and time, from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari
Regarding the limitation of freezing the bakery product in step f of claim 8, Burger teaches the product may be frozen (C11, L1-4 and 55-59).
With respect to claim 9, Burger as modified by Gan teaches microwaving the frozen bread product (Burger: C12, L12-41; and Gan: paragraph [0002]). 
However, Burger in view of Gan does not expressly disclose after microwaving, the microwaved product has about 3% to about 8% more moisture by weight than an identical dough prepared by baking in a conventional oven without steaming (claim 9). 
Absent any clear and convincing evidence to the contrary, the microwaved product having about 3% to about 8% more moisture by weight than an identical dough prepared by baking in a conventional oven without steaming would naturally occur from said method since Burger in view of Gan positively recites all of the claimed process steps, Gan teaches the frozen bakery product can be heated in a microwave oven from the frozen state without significantly drying or hardening the bread product and the use of the bread formulations to prepare frozen bread products which provide microwavable products having as good as, if not better, organoleptic properties under harsh and difficult microwaving environments (paragraphs [0002], [0007], and [0053]), Burger teaches the dough may be steamed in a cooking step to fully deactivate the yeast, provide a wet crust, and set the dough (C4, L51-52; C6, L14-15; C10, L21-37; and C11, L39-40) as well as producing a product without any loss of texture or flavor (C4, L48-50), and moisture content in the microwave baked product is an intended result of the claimed process.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the 
With respect to claim 11, Burger teaches a bread product (C3, L36-38; and C4, L60-65).
With respect to claim 12, while Burger does not expressly disclose fermenting the dough before proofing, Burger teaches proofing temperature may be adjusted to optimal conditions for fermentation (C10, L6-7).  Additionally, Gan teaches fermentation and proofing steps are included in the dough preparation and the order of steps can be modified if desired (paragraphs [0037] and [0039]).  Given that the order in which fermentation and proofing are performed, such as simultaneously or fermentation prior to proofing, is not seen as critical, it would have been obvious to one of ordinary skill in Burger in view of Gan with the expectation of successfully preparing a dough product of good flavor and texture (Gan: paragraph [0037]).  In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).  Additionally, to switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]).  “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”
With respect to claim 16, Burger does not expressly disclose the product is microwaved in a susceptor.
Gan teaches the frozen food product may be contained in a package, such as a pouch (paragraph [0014]).  The package can be used to hold the frozen food product during microwave heating (paragraph [0030]). The susceptor(s) surround or enclose the frozen food product and may be in an integral part of the packaging (paragraphs [0031] and [0033]).
Given that Burger and Gan similarly teach frozen dough products that can be heated in a microwave oven, Gan teaches the susceptors assist in the microwave heating process (paragraph [0031]), and Burger teaches any conventional packaging may be used (C12, L7-8), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Gan, to Gan in the method of Burger with the expectation of successfully preparing an organoleptically desirable microwaved product without any loss of texture or flavor (Burger: C4, L48-50 and Gan: paragraphs [0002] and [0053]). The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Burger US 6001400 (hereinafter “Burger”) in view of Gan et al. US 20090155426 (hereinafter “Gan”) as applied to claim 8 above, and in further view of Upreti et al. US 20100166911 (hereinafter “Upreti”).
With respect to claim 10, modified Burger does not expressly disclose the flour is selected from the group of white refined flour, whole grain wheat flour, or gluten free flour.
Upreti 
Given that Burger and Upreti similarly teach dough products, Burger teaches the dough formulation is not limited to those utilized the examples (C3, L36-37; and C7, L30-43), doughs including whole grain wheat flour and gluten free flour were well known in the art before the effective filing date of the claimed invention as evidenced by Upreti (paragraphs [0017], [0020], [0022], and [0023]), and the simple selection of a particular flour is a matter of choice and does not provide a patentable feature over the prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any flour, including whole grain wheat flour or gluten free flour, in the method of modified Burger.  Said combination would amount to use of a known element for its intended use in a known environment to accomplish entirely expected result. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
With respect to claim 13, Burger teaches dough is proofed at a temperature of approximately 80-110⁰F for 25-90 minutes (C10, L7).
However, Burger 
Gan teaches the dough is proofed (generally at about 90⁰F to about 105⁰F at a relative humidity of about 50% to about 95%) (paragraph [0039])
Upreti teaches the dough is proofed at 90⁰F to 110⁰F, 70% to 95% relative humidity for at least 60 minutes, such as 50-120 minutes (paragraphs [0049], [0055], and [0078]).
Given that Burger, Gan, and Upreti similarly teach proofing dough products and Burger teaches the proofing duration is contingent upon the proofing conditions (i.e., temperature) which can be adjusted, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed ranges, including the instantly claimed ranges of temperature, relative humidity, and duration, from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Burger US 6001400 (hereinafter “Burger”) in view of Gan et al. US 20090155426 (hereinafter “Gan”) as applied to claim 8 above, and in further view of Bonner US 2141591 (hereinafter “Bonner”).
With respect to claim 14, Burger 
However, modified Burger does not expressly disclose the steaming step comprises applying water vapor to the dough at atmospheric pressure.
Bonner teaches delivering steam or water vapor into a vessel or chamber, such as a “prover” (proofer), containing dough. Steam or water vapor at atmospheric pressure is generally desirable (P1, left column, L1-8; P2, left column, L55-58; and P3, left column, L58-62 and 68-72).
Given that Burger and Bonner similarly teach treating dough with steam, Burger teaches the steaming process provides the dough with a wet outside skin and the steamed dough product is baked (C5, L5-11; C6, L14-15; C10, L21-27 and 38-40; and C11, L28-35), and Bonner teaches the water vapor treatment provides a moist outer skin on the dough which is essential when baked products are being made (P1, left column, L1-8; and P2, left column, L12-18), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Bonner, to apply water vapor to the dough at atmospheric pressure during the steaming step in the method of modified Burger with the expectation of successfully producing a product without any loss of texture or flavor (Burger: C4, L48-50), because the combination would amount to nothing more than a use of a known component for its intended use in a known environment to accomplish entirely expected result.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Burger US 6001400 (hereinafter “Burger”) in view of Gan et al. US 20090155426 (hereinafter “Gan”) as applied to claim 8 above, and in further view of The Splendid Table (hereinafter “The Splendid Table”).
With respect to claim 15, Burger teaches the frozen bakery product may be stored in a freezer (C11, L1-4 and 55-59).
However, modified Burger does not expressly disclose the storing temperature.
The Splendid Table teaches storing food in a freezer, and the freezer should be 0⁰F or colder (P1, 2nd and 3rd paragraphs).
Based upon the fact that modified Burger and The Splendid Table similarly teach food storage in freezers, The Splendid Table teaches keeping the freezer as cold as possible will extend the life of the freezer’s contents (P1, 2nd paragraph), and Burger teaches the frozen product may be stored in the freezer without deterioration, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed ranges, including the instantly claimed temperature range, from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

Response to Arguments
Applicant’s arguments filed July 2, 2021 have been fully considered, but they are unpersuasive.
Due to the cancellation of claims 1 and 6, the 35 USC 112 rejection (P4) and the 35 USC 103 rejection of claims 1 and 6 over Burger in the previous Office Action have been withdrawn.  However, the 35 USC 112 rejection above is necessitated by newly added claims 8-16.  Upon further searching and consideration of newly added claims 8-16, a new ground(s) of rejection has been made.  As discussed above, Burger in view of Gan teaches a method that is similar to that as presently claimed.  
Applicant argues Burger is directed to a bagel composition that includes high gluten flour and a comparatively low water content of 45-48% of the flour weight.  In contrast, the present invention provides examples of two formulas in Tables 1 and 4 where the water content is greater than 50% of the flour weight.  When the percentage of the water compared to the flour weight is calculated from Tables 1 and 4, the percentage works out to be 59% to 67%.  Burger teaches away from dough compositions with water content this high (P5).
Examiner disagrees.  It is noted while the endpoints of 59% and 67% in the range of water in claim 8 (step a) have been calculated from Tables 1 and 4 of the instant specification, the specification fails to expressly teach the entire range of 59% to 67% as presently claimed.  Applicant is reminded with respect to changing numerical In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range.  See MPEP 2163.05.  
Additionally, as discussed above, Burger teaches water is added in a quantity of typically 48-50% of flour weight (C7, L41-43; C14, claim 14; and C15, claim 18).  Although Burger does not expressly disclose wherein water is included in the dough at 59% to 67% of the flour weight (step a, claim 8), Gan is relied upon for this teaching (water in an amount of 50-68% on flour basis; P5, Left column and Table).  Based upon the fact that Burger and Gan similarly teach dough products that can be heated in a microwave oven, Burger teaches the dough formulation is not limited to those utilized the examples (C3, L36-37; and C7, L30-43), and it is well understood that the ingredients and the quantities thereof, such as water, of the dough are contingent upon the particular type of bakery product prepared and can vary as shown in Gan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed ranges, including the instantly claimed range of water, from the ranges disclosed in the prior art references with the expectation of successfully preparing a functional bakery product.  Applicant is reminded "The normal desire of scientists or artisans to improve upon what is already In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Applicant argues Applicant’s examples show that the addition of the steaming step before a short baking step improves the final moisture content of bakery products, even high water content bakery products, and even after microwaving.  Applicant has found that the use of the higher moisture dough, the steaming step, and the quick browning allows for a frozen bakery product to be warmed in a microwave and result in a warm, moist, brown baked product (P5).
Examiner disagrees.  The characteristics described by the Applicant are indeed expected in view of the prior art.  As discussed above, Burger teaches the dough may be steamed in a cooking step to set the dough and form a wet crust (C3, L36-37; C6, L14-15; C10, L21-37; and C11, L39-40), the steamed product is baked to obtain a golden-brown product (C5, L10-11; and C11, L28-38), and the product is frozen (C11, L1-4 and 55-59) which can be microwaved to form a warm product without any loss of texture or flavor (C3, L48-52; C4, L48-50; and C12, L12-41).  Additionally, Gan teaches the frozen bakery product can be heated in a microwave oven from the frozen state without significantly drying or hardening the bread product, and the use of the bread formulations to prepare frozen bread products which provide microwavable products having as good as, if not better, organoleptic properties under harsh and difficult microwaving environments (paragraphs [0002], [0007], and [0053]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793